NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOHN EDWARDS,                                   No.    19-16448

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02133-DWL

 v.
                                                MEMORANDUM*

VEMMA NUTRITION, DBA Bode Pro;
VEMMA INTERNATIONAL HOLDINGS,
INC.; TOM ALKAZIN; BETHANY
ALKAZIN; HARESH MEHTA; TARAK
MEHTA,

                Defendants-Appellees.

 and

IVAN & ASSOCIATES, P.C.; J. CLARK
LAW FIRM PLLC; IVAN & KILMARK
PLC; FLORIN VALERIU IVAN; JUSTIN
MATTHEW CLARK,

                Intervenors-Appellees,


JOHN EDWARDS,                                   No.    19-17453

                Plaintiff,                      D.C. No. 2:17-cv-02133-DWL

and

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
FLORIN VALERIU IVAN,

                Appellant,

 v.

VEMMA INTERNATIONAL HOLDINGS,
INC.; TOM ALKAZIN; BETHANY
ALKAZIN; HARESH MEHTA,

                Defendants-Appellees,

and

VEMMA NUTRITION; VEMMA
VITAMINS PTY. LIMITED; TARAK
MEHTA,

                Defendants,

IVAN & ASSOCIATES, P.C.; J. CLARK
LAW FIRM PLLC; IVAN & KILMARK
PLC,

                Intervenors.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                         Submitted November 10, 2020**
                            San Francisco, California

Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
        In appeal No. 19-16448, Dr. John Edwards challenges the district court’s

dismissals of his claims against Vemma Nutrition, Vemma Holdings, H. Mehta,

Tom and Bethany Alkazin, Vemma Vitamins, and T. Mehta, and its order that he

pay 60% of the attorneys’ fees incurred by Vemma Holdings, Haresh Mehta, and

the Alkazins. In appeal No. 19-17453, Florin Ivan challenges the district court’s

order that he pay 20% of the attorneys’ fees incurred by Vemma Holdings, Haresh

Mehta, and the Alkazins. As the facts are known to the parties, we repeat them

only as necessary to explain our decision. We have jurisdiction under 28 U.S.C. §

1291.

                                           I

        By failing “to present a specific, cogent argument” with regard to any of the

district court’s final dismissal orders in his Opening Brief, Edwards has waived the

argument that all or any such orders of dismissal were in error. Greenwood v. FAA,

28 F.3d 971, 977 (9th Cir. 1994). While he attempts to revive such argument in his

Response Brief, he provides no substantive argumentation as to why the district

court’s dismissals were in error. As such, Edwards has failed to provide this court

with any basis to consider overturning the district court’s dismissal orders. Where

an appellate brief fails to provide “the contentions of the appellant . . . and the

reasons therefor,” Fed. R. App. P. 28(a)(4) (emphasis added), or where “[i]ssues

raised in a brief are not supported by argument,” Leer v. Murphy, 844 F.2d 628,

                                           3
634 (9th Cir. 1988), it is not the place of this court to provide such argumentation

on the litigant’s behalf.

      Irrespective of Edwards’s waiver, none of the dismissals of his copyright-

infringement or pendent state-law claims, for which the district court provided

sound and thorough legal analysis, were error. As to Vemma Nutrition, such court

properly held that the Federal Arbitration Act required it “to enforce the arbitration

agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic Sys.,

Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). It properly dismissed all other

defendants for failure to state a claim, lack of personal jurisdiction, and/or failure

of service.

                                           II

      This court lacks jurisdiction to consider whether the district court erred in

awarding attorneys’ fees against Edwards. While he filed a notice of appeal as to

the district court’s judgment dismissing the defendants, Edwards never amended

such notice to appeal the district court’s subsequent award of attorneys’ fees.

Edwards’s failure so to amend destroys this court’s appellate jurisdiction over the

order granting attorneys’ fees against him. Hunt v. City of Los Angeles, 638 F.3d

703, 719 (9th Cir. 2011). In any event, it does not appear that the district court

abused its discretion.




                                           4
                                          III

      The district court acted within its discretion, and within its jurisdiction, when

it sanctioned Ivan under 28 U.S.C. § 1927.

      Such sanctions require “a showing of the attorney’s . . . bad faith,” which is

deemed present “when an attorney knowingly or recklessly raises a frivolous

argument.” Estate of Blas v. Winkler, 792 F.2d 858, 860 (9th Cir. 1986). Here, the

district court found that Edwards’s Second Amended Complaint (“SAC”) was

frivolous as to Vemma Holdings, the Alkazins, and H. Mehta, insofar as such

defendants “were all dismissed from the SAC for the exact same reasons they were

dismissed from the FAC.” It found that Ivan was reckless in defending the SAC,

insofar as the SAC had violated the “clear, emphatic, and . . . plain” instructions of

its order granting leave to amend. These factual findings, as to whether Ivan “acted

recklessly or in bad faith,” are not clear error and therefore not reversible. Pac.

Harbor Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1117 (9th Cir. 2000).

In turn, the district court did not abuse its discretion in awarding sanctions against

Ivan. Estate of Blas, 792 F.2d at 860.

      Ivan is also unavailed by his argument that the district court lacked

jurisdiction to award sanctions against him after Edwards had already filed a notice

of appeal. A “district court retain[s] the power to award attorney’s fees after the

notice of appeal from [its] decision on the merits [has] been filed.” Masalosalo by


                                          5
Masalosalo v. Stonewall Ins. Co., 718 F.2d 955, 957 (9th Cir. 1983).

      AFFIRMED.




                                        6